                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF WISCONSIN
                                    MILWAUKEE DIVISION


JODIE L. MALICKI
on behalf of herself and all
others similarly situation,                                       Case No. 17-CV-1674

                           Plaintiff
v.

LEMAN USA, INC.,

                           Defendant


                               ANSWER TO AMENDED COMPLAINT


         NOW COMES the defendant, Leman USA, Inc., by its attorneys, DeMark, Kolbe &

Brodek, S.C., and as and for an answer to the plaintiff’s Amended Complaint, alleges and shows

as follows:

         1.       Affirmatively allege that this paragraph contains legal conclusions to which no

responsive pleading is required. To the extent an answer is required, defendant lacks knowledge

and information necessary to form a belief as to the truth or falsity of the allegations contained

herein, and therefore denies the same.

         2.       Admit.

         3.       Deny this allegation and all subparts hereto.

         4.       Deny.

                                       JURISDICTION AND VENUE

         5.       Affirmatively allege that this paragraph contains legal conclusions to which no

responsive pleading is required. To the extent a response is necessary, lack knowledge and



                                                   1
377179-11948
               Case 2:17-cv-01674-NJ Filed 11/13/18 Page 1 of 18 Document 44
information necessary to form a belief as to the truth or falsity of the allegations contained

herein, and therefore deny the same.

         6.       Affirmatively allege that this paragraph contains legal conclusions to which no

responsive pleading is required. To the extent a response is necessary, lack knowledge and

information necessary to form a belief as to the truth or falsity of the allegations contained

herein, and therefore deny the same.

         7.       Affirmatively allege that this paragraph contains legal conclusions to which no

responsive pleading is required. To the extent a response is necessary, lack knowledge and

information necessary to form a belief as to the truth or falsity of the allegations contained

herein, and therefore deny the same.

                                             PARTIES

         8.       Admit

         9.       Admit.

         10.      Admit.

         11.      Deny.

         12.      Defendant lacks knowledge and information necessary to form a belief as to the

truth or falsity of the allegations contained herein, and therefore denies the same.

         13.      Deny.

         14.      Upon representation of counsel, admit.

         15.      Admit.

         16.      Admit that plaintiff worked as an employee at defendant’s Wisconsin location

within the prior three years. Defendant lacks knowledge and information necessary to form a




                                                  2
377179-11948
               Case 2:17-cv-01674-NJ Filed 11/13/18 Page 2 of 18 Document 44
belief as to the truth or falsity as to the balance of the allegations contained herein, and therefore

denies the same.

         17.      Deny that the plaintiff is similarly situated to the other Leman employees

referenced herein. Defendant lacks knowledge and information necessary to form a belief as to

the truth or falsity of the balance of the allegations contained herein, and therefore denies the

same.

         18.      Admit that Leman employees were fully compensated for any work performed at

defendant’s United States locations. Deny the balance of the allegations contained herein.

         19.      Admit that while working for Leman, USA, Inc., Leman’s employees are subject

to supervision by Leman. Deny the balance of the allegations contained herein.

         20.      Admit that, Leman, subject to various restrictions, has authority to hire, terminate,

promote, and demote its employees. Deny the balance of this paragraph.

         21.      Admit that Leman reviews employees’ work performance. Deny the balance of

the allegations contained herein.

         22.      Admit that Leman establishes work rules, policies and procedures with respect to

employees. Deny the balance of the allegations contained herein.

         23.      Defendant lacks knowledge and information necessary to form a belief as to the

truth or falsity of the allegations contained herein given the vagueness of this allegation, and

therefore denies the same.

         24.      Admit that Leman develops work schedules for its employees. Deny the balance

of the allegations contained herein.

         25.      Admit that Leman employees are to follow procedures for recording time worked.

Deny the balance of the allegations contained herein.



                                                    3
377179-11948
               Case 2:17-cv-01674-NJ Filed 11/13/18 Page 3 of 18 Document 44
                                   GENERAL ALLEGATIONS

         26.      Admit plaintiff was previously employed by Leman as a customer service

representative supervisor. Defendant lacks knowledge and information necessary to form a

belief as to the truth or falsity of the balance of the allegations contained herein, and therefore

denies the same.

         27.      Admit that Leman employs individuals in a number of different positions, not all

of which correspond to those listed. Defendant lacks knowledge and information necessary to

form a belief as to the truth or falsity of the balance of the allegations contained herein, and

therefore denies the same.

         28.      Admit that while employed at Leman, Jodie Malicki worked alongside other

Leman employees. Defendant lacks knowledge and information necessary to form a belief as to

the truth or falsity of the balance of the allegations contained herein, and therefore denies the

same.

         29. Admit that defendant’s employee handbook speaks for itself.         Defendant lacks

knowledge and information necessary to form a belief as to the truth or falsity of the balance of

allegations contained herein, and therefore denies the same.

         30.      Admit.

         31.      Admit.

         32.      Admit that, amongst other things, defendant’s employee handbook contains

expectations for its employees. Deny the balance of the allegations contained herein.

         33.      Admit that defendant’s employee handbook speaks for itself. Defendant lacks

knowledge and information necessary to form a belief as to the truth or falsity of the balance of

allegations contained herein, and therefore denies the same.



                                                  4
377179-11948
               Case 2:17-cv-01674-NJ Filed 11/13/18 Page 4 of 18 Document 44
         34.      Admit that defendant’s employee handbook speaks for itself. Defendant lacks

knowledge and information necessary to form a belief as to the truth or falsity of the balance of

allegations contained herein, and therefore denies the same.

         35.      Admit that defendant’s employee handbook speaks for itself. Defendant lacks

knowledge and information necessary to form a belief as to the truth or falsity of the balance of

allegations contained herein, and therefore denies the same.

         36.      Admit that defendant’s employee handbook speaks for itself. Defendant lacks

knowledge and information necessary to form a belief as to the truth or falsity of the balance of

allegations contained herein, and therefore denies the same.

         37.      Admit that defendant’s employee handbook speaks for itself. Defendant lacks

knowledge and information necessary to form a belief as to the truth or falsity of the balance of

allegations contained herein, and therefore denies the same.

         38.      Admit that defendant’s employee handbook speaks for itself. Defendant lacks

knowledge and information necessary to form a belief as to the truth or falsity of the balance of

allegations contained herein, and therefore denies the same.

         39.      Admit that defendant’s employee handbook speaks for itself. Defendant lacks

knowledge and information necessary to form a belief as to the truth or falsity of the balance of

allegations contained herein, and therefore denies the same.

         40.      Admit that defendant’s employee handbook speaks for itself. Defendant lacks

knowledge and information necessary to form a belief as to the truth or falsity of the balance of

allegations contained herein, and therefore denies the same.




                                                5
377179-11948
               Case 2:17-cv-01674-NJ Filed 11/13/18 Page 5 of 18 Document 44
         41.      Admit that defendant’s employee handbook speaks for itself. Defendant lacks

knowledge and information necessary to form a belief as to the truth or falsity of the balance of

allegations contained herein, and therefore denies the same.

         42.      Deny.

         43.      Deny.

         44.      Deny.

         45.      Deny.

         46.      Deny.

         47.      Deny.

         48.      Admit that Ms. Malicki was instructed to begin working after she clocked in at

the beginning of her workday. Lack knowledge and information necessary to form a belief as to

the truth or falsity of the balance of the allegations contained herein, and therefore deny the

same.

         49.      Deny.

         50.      Deny.

         51.      Admit that Leman employees, including Ms. Malicki, were instructed to clock out

at the end of their workday, and not to provide other services. Lack knowledge and information

necessary to form a belief as to the truth or falsity of the balance of the allegations contained

herein, and therefore deny the same.

         52.      Admit that Leman employees, including Ms. Malicki, occasionally worked

overtime and recorded their time as such in Leman’s timekeeping system, and were properly

compensated. Lack knowledge and information necessary to form a belief as to the truth or

falsity of the balance of the allegations contained herein, and therefore deny the same.



                                                 6
377179-11948
               Case 2:17-cv-01674-NJ Filed 11/13/18 Page 6 of 18 Document 44
         53.      Deny.

         54.      Deny.

         55.      Deny.

         56.      Deny.

         57.      Deny.

         58.      Deny.

         59.      Deny.

         60.      Deny.

         61.      Deny.

         62.      Deny.

         63.      Deny.

         64.      Deny.

         65.      Deny.

         66.      Deny.

         67.      Deny.

         68.      Deny.

         69.      Deny.

         70.      Deny.

         71.      Deny.

         72.      Deny.

         73.      Deny.

         74.      Admit that Leman employees, including Ms. Malicki, occasionally worked

overtime and recorded their time as such in Leman’s timekeeping system, and were properly



                                              7
377179-11948
               Case 2:17-cv-01674-NJ Filed 11/13/18 Page 7 of 18 Document 44
compensated. Lack knowledge and information necessary to form a belief as to the truth or

falsity of the balance of the allegations contained herein, and therefore deny the same.

         75.      Deny.

         76.      Deny.

         77.      Deny.

         78.      Admit.

         79.      Admit.

         80,      Admit that all Leman employees have individual passwords for Leman’s

electronic timekeeping system.

         81.      Admit.

         82.      Defendant lacks knowledge and information necessary to form a belief as to the

truth or falsity of the balance of allegations contained herein, and therefore denies the same.

         83.      Defendant lacks knowledge and information necessary to form a belief as to the

truth or falsity of the balance of allegations contained herein, and therefore denies the same.

         84.      Deny.

         85.      Deny.

         86.      Deny.

         87.      Deny.

         88.      Deny.

         89.      Deny.

         90.      Deny.

         91.      Admit that Leman employees, including Ms. Malicki, occasionally worked

overtime and recorded their time as such in Leman’s timekeeping system, and were properly



                                                 8
377179-11948
               Case 2:17-cv-01674-NJ Filed 11/13/18 Page 8 of 18 Document 44
compensated. Lack knowledge and information necessary to form a belief as to the truth or

falsity of the balance of the allegations contained herein, and therefore deny the same.

         92.      Deny.

         93       Deny.

         94.      Deny.

                  COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

         95.      Affirmatively allege that plaintiff’s definitions fail to properly identify a

certifiable class. Deny the balance of the allegations contained herein.

         96.      Deny.

         97.      Deny.

         98.      Affirmatively allege that this paragraph contains legal conclusions to which no

responsive pleading is required. To the extent a response is necessary, lack knowledge and

information necessary to form a belief as to the truth or falsity of the allegations contained

herein, and therefore deny the same.

         99.      Affirmatively allege that this paragraph contains legal conclusions to which no

responsive pleading is required. To the extent a response is necessary, lack knowledge and

information necessary to form a belief as to the truth or falsity of the allegations contained

herein, and therefore deny the same.

         100.     Affirmatively allege that plaintiff’s definitions fail to properly identify a

certifiable class. Deny the balance of the allegations contained herein

         101.     Deny.

         102.     Affirmatively allege that plaintiff’s definitions fail to properly identify a

certifiable class. Deny the balance of the allegations contained herein.



                                                 9
377179-11948
               Case 2:17-cv-01674-NJ Filed 11/13/18 Page 9 of 18 Document 44
         103.   Deny.

                        RULE 23 CLASS ALLEGATIONS – WISCONSIN

         104.   Affirmatively allege that plaintiff’s definitions fail to properly identify a

certifiable class. Deny the balance of the allegations contained herein.

         105.   Deny.

         106.   Deny.

         107.   Deny.

         108.   Lack knowledge and information necessary to form a belief as to the truth or

falsity of the allegations contained herein, and therefore deny the same.

         109.   Deny.

         110.   Deny.

         111.   Deny.

         112.   Deny.

         113.   Deny.

                                 FIRST CLAIM FOR RELIEF
                                         WWPCL


         114.   Reallege and incorporate herein defendant’s responses to paragraphs 1-113, as

though fully set forth.

         115.   Lack knowledge and information necessary to form a belief as to the truth or

falsity of the allegations contained herein, and therefore deny the same.

         116.   Affirmatively allege that plaintiff’s employment history has been previously

addressed, and need not be responded to again. Lack knowledge and information necessary to




                                                10
377179-11948
           Case 2:17-cv-01674-NJ Filed 11/13/18 Page 10 of 18 Document 44
form a belief as to the truth or falsity of the balance of the allegations contained herein, and

therefore deny the same.

         117.      Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.

         118.      Deny.

         119.      Deny.

         120.      Deny.

         121.      Affirmatively allege that the FSLA speaks for itself, and that no responsive

pleading is required. To the extent a response is required, lack knowledge and information

necessary to form a belief as to the truth or falsity of the allegations contained herein, and

therefore deny the same.

         122.      Deny.

         123.      Deny.

         124.      Deny.

         125.      Deny.

         126.      Deny.

                                     SECOND CLAIM FOR RELIEF
                           Fair Labor Standards Act of 1938, as Amended


         127.      Reallege and incorporate defendant’s responses to paragraphs 1-126 as though

fully set forth.

         128       Affirmatively allege that plaintiff’s employment history has been previously

addressed in this answer, and need not be responded to again. Lack knowledge and information



                                                11
377179-11948
           Case 2:17-cv-01674-NJ Filed 11/13/18 Page 11 of 18 Document 44
necessary to form a belief as to the truth or falsity of the balance of the allegations contained

herein, and therefore deny the same.

         129.   Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.

         130.   Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.

         131.   Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.

         132.   Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.

         133.   Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.

         134.   Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.

         135.   Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.



                                                12
377179-11948
           Case 2:17-cv-01674-NJ Filed 11/13/18 Page 12 of 18 Document 44
         136.      Admit that Leman paid its employees an agreed upon wage. Lack knowledge and

information necessary to form a belief as to the truth or falsity of the balance of the allegations

contained herein, and therefore deny the same.

         137.      Deny.

         138.      Deny.

         139.      Deny,

         140.      Deny.

         141.      Deny.

         142.      Deny.

         143.      Deny.

                                  THIRD CLAIM FOR RELIEF
                           Fair Labor Standards Act of 1938, as Amended


         144.      Reallege and incorporate defendant’s responses to paragraphs 1-143 as though

fully set forth.

         145.      Affirmatively allege that plaintiff’s employment history has been previously

addressed in this answer, and need not be responded to again. Lack knowledge and information

necessary to form a belief as to the truth or falsity of the balance of the allegations contained

herein, and therefore deny the same.

         146.      Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.




                                                 13
377179-11948
           Case 2:17-cv-01674-NJ Filed 11/13/18 Page 13 of 18 Document 44
         147.   Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.

         148.   Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.

         149.   Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.

         150.   Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.

         151.   Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.

         152.   Affirmatively allege that plaintiff’s employment history has been previously

addressed. Lack knowledge and information necessary to form a belief as to the truth or falsity

of the balance of the allegations contained herein, and therefore deny the same.

         153.   Admit that Leman paid its employees an agreed upon wage. Lack knowledge and

information necessary to form a belief as to the truth or falsity of the balance of the allegations

contained herein, and therefore deny the same.

         154.   Deny.

         155.   Deny.



                                                 14
377179-11948
           Case 2:17-cv-01674-NJ Filed 11/13/18 Page 14 of 18 Document 44
         156.   Deny.

         157.   Deny.

         158.   Deny.

         159.   Deny.

                                  AFFIRMATIVE DEFENSES

         As and for separate and distinct affirmative defenses, defendant, Leman USA, Inc., by its

attorneys, DeMark, Kolbe & Brodek, S.C., alleges and shows as follows:

         1.     Plaintiff’s complaint fails to state a claim against defendant upon which relief

may be granted.

         2.     Plaintiffs and all punitive class members have been paid and/or received all wages

due them by virtue of their employment.

         3.     Any wages lost by the plaintiff or any members of the punitive class were the

result of those employees’ failure to follow Leman policies and procedures, and not the result of

any intentional or negligent act or omission of the defendants.

         4.     If either the plaintiff or any of the punitive class members sustained any damages

from any conduct of defendant, which defendant disputes, then some or all of these alleged

damages may have been proximately caused by other individuals or entities for whom defendant

is not legally responsible.

         5.     Plaintiff’s complaint and its claimed causes of action may be barred, either in

whole or in part, because plaintiff or any punitive class members failed to use reasonable

diligence or due care to avoid any alleged harm.




                                                15
377179-11948
           Case 2:17-cv-01674-NJ Filed 11/13/18 Page 15 of 18 Document 44
         6.     Plaintiff’s complaint, and each and every claim for relief therein, may be barred,

in whole or in part, to the extent that damages, if any, resulted from the acts or omissions of the

plaintiff(s).

         7.     Some or all of the disputed time for which plaintiff and/or members of the

punitive class seek recovery of wages purportedly owed is not compensable pursuant to the de

minimus doctrine.

         8.     This action is not properly maintainable as a class action, because plaintiff cannot

establish all the elements necessary for class certification, in that, amongst other things, common

issues of fact or law do not predominate, and to the contrary, individual issues predominate;

plaintiff’s claims are not representative or typical of the claims of the punitive class; plaintiff is

not a proper class representative; plaintiff and alleged punitive class counsel are not adequate

representatives for the alleged punitive class; there does not exist a well defined community of

interest as to the questions of law and fact involved; the punitive class is sufficiently manageable

without implementing the class action mechanism, and, therefore, it is not the superior method

for adjudicating this dispute; and, the alleged punitive class is not ascertainable, nor are its

members identifiable.

         9.     This action is not properly maintainable as a class action, because plaintiff’s

claims are unique to plaintiff so they are incapable of adequately representing the punitive class.

         10.    Class or subclass certification would be inappropriate due to conflicts of interest

between plaintiff and punitive class or subclass members, or between or amongst punitive class

or subclass members.

         11.    Plaintiff’s Complaint, and each and every cause of action therein, is barred, either

in whole or in part, to the extent that the plaintiff cannot establish facts necessary for class



                                                 16
377179-11948
           Case 2:17-cv-01674-NJ Filed 11/13/18 Page 16 of 18 Document 44
certification, and therefore Plaintiff does not have standing with respect to the claims, and is not

competent to represent the interest of others.

         12.    Plaintiff and punitive class members have failed, refused, and/or neglected to

mitigate their damages.

         13.    Plaintiff’s complaint may be barred, in whole or in part, by the doctrine of laches.

         14.    Plaintiff’s complaint is barred, either in whole or in part, because plaintiff

consented to the conduct about which she now complains.

         15.    Plaintiff’s complaint may be barred by the doctrine of waiver.

         16.    Plaintiff and the punitive class members have not suffered any losses, and

defendant has not been unjustly enriched as a result of any alleged action, and plaintiffs are

therefore not entitled to any restitution.

         17.    Plaintiff and the punitive class members were treated fairly and in good faith, and

all actions taken with regard to them were taken for lawful business reasons and in good faith.

         18.    Defendant alleges that assuming, arguendo, that plaintiff and the putative class

members are entitled to additional compensation, defendant has not willfully or intentionally

failed to pay any such additional compensation to plaintiff or putative class members, to justify

the award of any penalty or fees.

         19.    Plaintiff failed to timely and completely exhaust requisite administrative remedies

available prior to the commencement of this action.

         20.    Plaintiff’s claims are not supported by known law or established facts, and fail to

assert a claim for the extension of existing law.

         WHEREFORE, defendant, Leman USA, Inc., by its attorneys, DeMark, Kolbe & Brodek,

S.C., herein demand judgment as follows:



                                                    17
377179-11948
           Case 2:17-cv-01674-NJ Filed 11/13/18 Page 17 of 18 Document 44
         A.     Dismissing plaintiff’s complaint, on its merits;

         B.     Denying the plaintiff’s requested class certification;

         B.     Awarding to these defendants their costs, fees, and expenses incurred in

defending this action; and

         C.     Any other relief the Court deems just and proper.

         Dated this 13th day of November 2018.

                                                       DeMARK, KOLBE & BRODEK, S.C.
                                                       Attorneys for Defendant



                                                       By:    /s/ Christopher J. Conrad
                                                              Christopher J. Conrad
                                                              State Bar No. 1011743
                                                              chrisc@dkblaw.com
Mailing Address
7418 Washington Avenue
Racine, WI 53406
Phone: (262) 886-9720
Fax: (262) 886-3074




                                                 18
377179-11948
           Case 2:17-cv-01674-NJ Filed 11/13/18 Page 18 of 18 Document 44
